Order appealed from reversed on the, law and the matter referred to Mr. Justice Lockwood, who is hereby designated for that purpose, forthwith to take proof and determine whether or not the petitions are valid in view of the provisions of subdivision 4 of section 137 of the Election Law, providing that “ The name of a person signing such a petition for an election for which voters are required to be registered shall not be counted unless such person shall, on one of the days of registration, in such year, be registered as a qualified voter ” and make appropriate order thereon. This court has determined to hear this appeal at this time because it has been informed by the board of elections that it -will not affect the printing of the ballots whichever way it may be decided by the Special Term. Young, Kapper, Hagarty, Carswell and Tompkins, JJ., concur.